Citation Nr: 0804686	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  98-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lactose intolerance/irritable bowel syndrome. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Louisville, Kentucky, Regional Office (RO) that granted 
service connection for lactose intolerance, and assigned a 
noncompensable evaluation, effective September 1998.  Based 
on the receipt of additional evidence, to include the report 
of a Department of Veterans Affairs (VA) examination in 
January 1999, the RO, by rating action dated in April 1999, 
increased the evaluation assigned for lactose intolerance to 
10 percent, effective September 1998.  The veteran continued 
to disagree with the assigned rating.  The matter on appeal 
was remanded to the RO by the Board in December 1999 and 
again in October 2004, for additional development of the 
record and to ensure due process. 

This case was the subject of a September 1999 hearing before 
the undersigned Veterans Law Judge.

Effective June 10, 2003, 38 C.F.R. § 3.317(a)(2) was amended 
to provide compensation for a Persian Gulf veteran who 
exhibited objective indications of a "qualifying chronic 
disability."  This included irritable bowel syndrome.  In 
the October 2004 Board remand, the RO was directed to 
consider the revised provisions of 38 C.F.R. § 3.317(a)(2).  
The Board notes that in the supplemental statement of the 
case issued in August 2005, the RO indicated that service 
connection had already been established for a chronic 
digestive system condition consistent with lactose 
intolerance/irritable bowel syndrome.  Thus, the VA will 
consider all symptoms associated with this condition in 
adjudicating the claim, and the Board has recharacterized the 
issue as set forth on the cover page.  

This case was the subject of an October 2007 Order of the 
United States Court of Appeals for Veterans Claims (Court), 
which granted a Joint Motion for Remand of the parties dated 
in October 2007, and vacated the Board's November 2005 
decision in this matter.  The below action is directed in 
view of the Court's Order and the January 2008 contentions of 
the veteran as expressed though his representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in January 2008, the veteran's 
representative alleged that since the veteran's last VA 
examination in March 2005, his irritable bowel 
syndrome/lactose intolerance has continued to progress, and 
thus become more disabling.  The representative contended 
that a more current examination is warranted for purposes of 
determining whether the veteran is entitled to an increased 
disability rating.  In situations such as this, where a 
veteran asserts that the service-connected disability in 
question has undergone an increase in severity since the time 
of his last examination, the prior VA examination report is 
not considered to be adequate.  See VAOPGCPREC 11-95.  
Therefore, a new VA examination addressing the nature and 
extent of the veteran's disorder would be useful in 
adjudication of his claim.  

In addition, any additional relevant records of treatment 
that have not been previously obtained would be useful in 
addressing the current severity of his condition.

Finally, the veteran should be provided updated VCAA notice 
that complies with recent developments in case law as to the 
requirements for proper VCAA notice.  See, e.g, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to an initial rating 
in excess of 10 percent for lactose 
intolerance/irritable bowel syndrome, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
should be apprised of what the evidence 
must show to support his claim, the 
division of responsibility between him and 
VA in obtaining such evidence, and 
requested to send any pertinent evidence 
in his possession to VA.  The veteran 
should also be provided an explanation as 
to the type of evidence that is needed to 
establish both a disability rating and an 
effective date, per Dingess.

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his lactose 
intolerance/irritable bowel syndrome since 
1998.  After any required releases for 
medical information are requested and 
obtained from the veteran, an attempt 
should be made to obtain any records so 
identified, that have not been previously 
obtained.

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a gastrointestinal 
examination for the purpose of determining 
the current severity of his service-
connected lactose intolerance/irritable 
bowel syndrome.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.
 
For the veteran's lactose 
intolerance/irritable bowel syndrome, the 
examiner should describe the nature and 
extent of the veteran's present disability, 
including the frequency of any bowel 
disturbance with abdominal distress, 
diarrhea, or alternating diarrhea and 
constipation.  

The examiner should also provide an opinion 
as to the extent the veteran's lactose 
intolerance/irritable bowel syndrome would 
interfere with his ability to obtain or 
maintain gainful employment.

4.  Readjudicate the issue on appeal, 
including consideration of provisions of 38 
C.F.R. § 3.321(b)(1) pertaining to whether 
the case should be referred to the Director 
of the Compensation and Pension Service for 
extra-schedular consideration.  (See 
October 2007 Joint Motion for Remand, pages 
4 to 5.)  If the benefit sought remains 
denied, the veteran and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



